NO. 4-06-0820       Filed 3/3/08

                       IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )    Appeal from
          Plaintiff-Appellee,          )    Circuit Court of
          v.                           )    Adams County
TERRY L. LEWIS,                        )    No. 05CF53
          Defendant-Appellant.         )
                                       )    Honorable
                                       )    William O. Mays,
                                       )    Judge Presiding.
_________________________________________________________________

            JUSTICE STEIGMANN delivered the opinion of the court:

            Following a June 2006 stipulated bench trial, the trial

court convicted defendant, Terry L. Lewis, of possession of a

controlled substance (less than 15 grams of a substance contain-

ing methamphetamine) (720 ILCS 570/402(c) (West 2004)).    In

September 2006, the court sentenced defendant to 24 months'

"nonjudgment probation," subject to various conditions, including

that he pay a $100 street-value fine.

            Defendant appeals, arguing only that the trial court

committed plain error by imposing a street-value fine without

considering any evidence regarding the value of the drugs in

question.    We disagree and affirm.

                            I. BACKGROUND

            In February 2005, the State charged defendant with

possession of a controlled substance (less than five grams of a

substance containing methamphetamine) with intent to deliver (720

ILCS 570/401(d) (West 2004)) and possession of a controlled

substance (less than 15 grams of a substance containing metham-
phetamine) (720 ILCS 570/402(c) (West 2004)).    In July 2005,

defendant filed a motion to suppress evidence, alleging various

violations of his constitutional rights.   Following an October

2005 hearing, the trial court later denied defendant's motion.

          Following a June 2006 stipulated bench trial, the trial

court found defendant guilty of possession of a controlled

substance.

          In September 2006, the trial court sentenced defendant

to 24 months' "nonjudgment probation," subject to various condi-

tions, including that he pay a street-value fine of $100.

          This appeal followed.

    II. DEFENDANT'S CLAIM THAT IMPOSITION OF THE STREET-VALUE
      FINE WAS PLAIN ERROR BECAUSE THE TRIAL COURT HAD NO
        EVIDENCE AS TO THE VALUE OF THE DRUGS IN QUESTION

          Defendant argues that the trial court erred by imposing

a street-value fine of $100 because the State "failed to provide

any information, much less testimony from law[-]enforcement

officers, that the value of the drugs in question was $100."

Defendant points out that section 5-9-1.1(a) of the Unified Code

of Corrections provides that for purposes of determining a fine,

"street value" shall be determined by the court "on the basis of

testimony of law[-]enforcement personnel and the defendant as to

the amount [of controlled substances] seized."    730 ILCS 5/5-9-

1.1(a) (West 2004).

          Defendant concedes that he failed to object to the fine

at sentencing, but he nonetheless argues that this court should

consider his claim under the plain-error exception to the forfei-


                              - 2 -
ture rule.   Defendant asserts that Illinois courts have univer-

sally concluded that the failure to support a street-value fine

with any evidentiary basis constitutes plain error.     In support

of this assertion, he cites the following cases:     People v.

Spencer, 347 Ill. App. 3d 483, 488, 807 N.E.2d 1228, 1232 (2004),

citing People v. Gonzalez, 316 Ill. App. 3d 354, 364, 736 N.E.2d
157, 165 (2000); People v. Simpson, 272 Ill. App. 3d 63, 66, 650
N.E.2d 265, 267 (1995); People v. Otero, 263 Ill. App. 3d 282,

284, 635 N.E.2d 1073, 1075 (1994).     Although we agree with

defendant that the record does not contain a basis for the $100

street-value fine, we disagree with his assertion that this

sentencing error constitutes plain error.

          In People v. Montgomery, 373 Ill. App. 3d 1104, 872
N.E.2d 403 (2007), this court recently addressed similar argu-

ments regarding sentencing errors.     Because we reaffirm what we

wrote in Montgomery, and because it fully applies to the case

before us, we quote it as follows:

                "In People v. Rathbone, 345 Ill. App. 3d
305, 308-10, 802 N.E.2d 333, 336-37 (2003),

          this court deemed a defendant's sentencing

          argument on appeal forfeited, pointing out

          that section 5-8-1(c) of the Unified Code

          required a defendant's challenge to any as-

          pect of sentencing to be made by a written

          motion filed within 30 days of the imposition

          of sentence.   730 ILCS 5/5-8-1(c) (West


                               - 3 -
2004).   We also noted that the Supreme Court

of Illinois, in People v. Reed, 177 Ill. 2d
389, 394, 686 N.E.2d 584, 586 (1997), held

that the language of section 5-8-1(c) is

mandatory.    Citing section 5-8-1(c) and Reed,

this court concluded in Rathbone that the

defendant had forfeited the sentencing argu-

ment he raised on appeal, and we explained as

follows:

             'In so concluding, we note

     that defendant's claim is precisely

     the type of claim the forfeiture

     rule is intended to bar from review

     when not first considered by the

     trial court.    Had defendant raised

     this issue in the trial court, that

     court could have answered the claim

     by either (1) acknowledging its

     mistake and correcting the

     sentence, or (2) explaining that

     the court did not improperly sen-

     tence defendant ***.      If the court

     did not change the sentence, then a

     record would have been made on the

     matter now before us, avoiding the

     need for this court to speculate as


                       - 4 -
        to the basis for the trial court's

        sentence.'   Rathbone, 345 Ill. App.
3d at 310, 802 N.E.2d at 337.

        The rationale and holding of

Rathbone are equally applicable in this case.

Defendant's failure to raise this issue in

the trial court was in violation of section

5-8-1(c) of the Unified Code and denied that

court the opportunity to correct or clarify

its ruling.    Accordingly, defendant has for-

feited his truth-in-sentencing argument.

        On a final note, we rejected the defen-

dant's request in Rathbone to apply the

plain-error doctrine, and we do likewise

here.    In People v. Allen, 222 Ill. 2d 340,

353, 856 N.E.2d 349, 356 (2006), the supreme

court explained as follows:      '[t]he plain-

error doctrine is not "'a general saving

clause preserving for review all errors af-

fecting substantial rights whether or not

they have been brought to the attention of

the trial court.'"     [Citations.]    Instead, it

is a narrow and limited exception to the

general rule of forfeiture.'      Further, as we

noted in Rathbone,

        'our supreme court has


                        - 5 -
                "consistently emphasized the lim-

                ited nature of the plain[-]error

                exception."     People v. Easley, 148
Ill. 2d 281, 337, 592 N.E.2d 1036,

                1061 (1992).    Plain error exists

                only when the essential fairness of

                a trial has been undermined, and

                this "occurs only in situations

                which 'reveal breakdowns in the

                adversary system,' as distinguished

                from 'typical trial mistakes.'"

                People v. Keene, 169 Ill. 2d 1, 17,

                660 N.E.2d 901, 909-10 (1995) [ci-

                tation].'     Rathbone, 345 Ill. App.
3d at 311, 802 N.E.2d at 338-39."

                Montgomery, 373 Ill. App. 3d at

                1123-24, 872 N.E.2d at 419-20.

          We acknowledge that the cases defendant cites stand for

the propositions he asserts (including this court's decision in

Simpson), but we decline to follow those cases because they do

not comport with section 5-8-1(c) of the Unified Code or with

Reed, in which our supreme court applied that section.   Prior to

August 1993, a defendant's failure to object to an alleged error

in sentencing did not result in forfeiture for appeal purposes

because the statute was framed in permissive, rather than manda-

tory, terms.   However, effective August 11, 1993, the legislature


                                  - 6 -
amended section 5-8-1(c) to require a defendant's challenge to

the correctness of a sentence "or to any aspect of the sentencing

hearing" to be made by a written motion filed within 30 days

following the imposition of sentence (Pub. Act 88-311, §15, eff.

August 11, 1993 (1993 Ill. Laws 2604, 2615) (amending 730 ILCS

5/5-8-1(c) (West 1994))).

           Subsequent to this statutory revision, the supreme

court in Reed held that the language of section 5-8-1(c) is

mandatory, explaining that "the policy considerations supporting

the requirement of a written post[]trial motion to preserve trial

error are equally applicable in the context of sentencing."

Reed, 177 Ill. 2d at 394, 686 N.E.2d at 586.    The supreme court

also added the following justification for the new legislative

mandate:

           "Requiring a written post[]sentencing motion

           will allow the trial court the opportunity to

           review a defendant's contention of sentencing

           error and save the delay and expense inherent

           in appeal if they are meritorious.   Such a

           motion also focuses the attention of the

           trial court upon a defendant's alleged errors

           and gives the appellate court the benefit of

           the trial court's reasoned judgment on those

           issues.   We therefore agree with the appel-

           late court that the plain language now con-

           tained in section 5-8-1(c) shows a clear


                                - 7 -
            legislative intent to make a post[]sentencing

            motion the functional equivalent of a

            post[]trial motion for purposes of preserving

            issues for appeal."    Reed 177 Ill. 2d at 394,
686 N.E.2d at 586.

            In Rathbone, we rejected the defendant's argument that

the trial court abused its discretion by sentencing him for

violating the terms of his probation rather than for residential

burglary.    As in this case, the defendant in Rathbone argued that

we should review his claim as plain error even though he for-

feited the issue by failing to raise it in his postsentencing

motion.   We rejected that argument because it was not consistent

with the rule of law set forth in Reed or its underlying princi-

ples.   Rathbone, 345 Ill. App. 3d at 311, 802 N.E.2d at 338.   We

further explained our conclusion in Rathbone as follows:

            "If all matters related to a 'misapplication

            of law' at sentencing affect a defendant's

            fundamental right to liberty and are thus

            reviewable as plain error, then the plain[-]

            error exception essentially swallows the

            forfeiture rule, rendering meaningless the

            requirement contained in section 5-8-1(c) of

            the Unified Code and enforced by the supreme

            court in Reed."   (Emphasis in original.)

            Rathbone, 345 Ill. App. 3d at 311, 802 N.E.2d

            at 338.


                                  - 8 -
            In rejecting defendant's argument here, we note that it

is considerably weaker than were the arguments before this court

in Rathbone and Montgomery.    In those cases, the defendants

contended that the trial court errors at sentencing perhaps

resulted in an increase in their prison sentences.    In contrast,

defendant here complains about the imposition of a $100 fine.     If

the plain-error rule applied to a sentencing sanction as minimal

as a $100 fine, then surely nothing would be left of the require-

ment the legislature imposed by its amendment in August 1993 to

section 5-8-1(c) or the decision of the Supreme Court of Illinois

in Reed to give meaning to that amendment.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.    As a part of our judgment, we award the State its $50

statutory assessment as costs of this appeal.

            Affirmed.

            MYERSCOUGH and KNECHT, JJ., concur.




                                - 9 -